Exhibit 10.1

Richard J. DeVries

 

 

Management Continuity Agreement

Dated: August 19, 2014



--------------------------------------------------------------------------------

MANAGEMENT CONTINUITY AGREEMENT

This Management Continuity Agreement (“Agreement”) is entered into this 19th day
of August, 2014 (the “Effective Date”) between Monarch Community Bank, a
Michigan state chartered bank (the “Bank”), and Richard J. DeVries
(“Executive”).

WITNESSETH:

WHEREAS, the Executive is currently employed by the Bank, as its President and
Chief Executive Officer; and

WHEREAS, the Bank desires to provide certain security to Executive in connection
with a change in control of the Bank, or its parent corporation, Monarch
Community Bancorp, Inc. (the “Company”);

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:

Section 1. Definition of Change in Control; Change in Control Period

1.1 Change in Control. For purpose of this Agreement, a “Change in Control” of
the Company shall be deemed to have occurred if:

(A) any person (as such term is defined in Section 13(d) or 14(d) of the 1934
Act) acquires beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the 1934 Act) of more than 50% of the combined voting power of the then
outstanding voting securities of the Company; or

(B) within a one year period, the individuals who were members of the Board of
Directors of the Company on the Effective Date (the “Current Board Members”)
cease for any reason (other than the reasons specified in Subsection 1.1(D)
below) to constitute a majority of the Board of the Company or its successor;
however, if the election or the nomination for election of any new director of
the Company or its successor is approved by a vote of a majority of the
individuals who are Current Board Members, such new director shall, for the
purposes of this Section 1.1(B), be considered a Current Board Member; or

(C) the Company’s shareholders approve (1) a merger or consolidation of the
Company and the shareholders of the Company immediately before such merger or
consolidation do not, as a result of such merger or consolidation, own, directly
or indirectly, more than 50% of the combined voting power of the then
outstanding voting securities of the entity resulting from such merger or
consolidation in substantially the same proportion as their ownership of the
combined voting power of the outstanding securities of the Company immediately
before such merger or consolidation; or (2) a complete liquidation or
dissolution or an agreement for the sale or other disposition of all or
substantially all of the assets of the Company.



--------------------------------------------------------------------------------

(D) Notwithstanding the foregoing Sections 1.1(A), (B) and (C), a Change in
Control will not be deemed to have occurred: (1) solely because more than 50% of
the combined voting power of the then outstanding voting securities of the
Company are acquired by (a) a trustee or other fiduciary holding securities
under one or more employee benefit plans maintained for employees of Company or
any of its Subsidiaries, (b) any person pursuant to the will or trust of any
existing shareholder of the Company, or who is a member of the immediate family
of such shareholder, or (c) any corporation which, immediately prior to or
following such acquisition, is owned directly or indirectly by persons who were
shareholders of the Company immediately prior to the acquisition in the same
proportion as their ownership of stock in the Company immediately prior to such
acquisition; or (2) if the Executive agrees in writing that the transaction or
event in question does not constitute a Change in Control for the purposes of
this Plan; or (3) unless the event described in this definition of “Change in
Control” also constitutes a change in the ownership or effective control
pursuant to Code Section 409A-3(i)(5) and the regulatory guidance promulgated
thereunder.

1.2 Change in Control Period. The Change-in-Control Period shall mean the period
commencing on the date of a Change in Control and ending on the twelve
(12) month anniversary of the date thereof.

Section 2. Obligations of the Bank upon Termination.

2.1 Other than for Cause, Death, Disability or by Executive without Good Reason.
If, during the Change-in-Control Period, Executive’s employment is terminated by
the Company or the Bank other than for Cause (as hereinafter defined), Death,
Disability (as hereinafter defined), or if Executive terminates his employment
for Good Reason (as hereinafter defined), then:

(A) within thirty (30) days following date Executive’s employment terminates,
the Bank shall make a lump sum payment to Executive equal to three (3) times
(1) the greater of his annual base salary or his annual base salary in effect
immediately prior to the Change in Control, ; plus(2) three (3) times the annual
retainer fee paid to all members of the Board of Directors of the Bank and the
Company; and (3) thirty-six times the monthly meeting attendance fees paid to
all members of the Board of Directors of the Bank and Company; plus

(B) Executive and Executive’s family shall continue to be provided, at the
expense of the Bank, continuing health care coverage under health care programs
in effect immediately prior to the Change in Control (or health care programs
substantially similar thereto) for a period of thirty-six (36) months after the
date of termination, provided that if such benefit is subject to the health care
continuation rules of the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”) then any period of continuation hereunder shall be credited against
the continuation rights under COBRA and Executive will be required to complete
all COBRA election and other forms.

 

-2-



--------------------------------------------------------------------------------

(C) Executive shall be entitled to keep the following items of personal property
being used by Executive at the time of a termination of employment described in
Section 2.1:

 

  (1) Laptop computers;

 

  (2) iPads; and

 

  (3) Title to bank-owned vehicle provided to Executive shall be transferred to
Executive.

Prior to delivering the above devices to Executive, the Bank shall be entitled
to remove any information from them that the Bank reasonably determines
constitutes confidential information that is property of the Bank.

Notwithstanding the foregoing, a termination of employment shall not be deemed
to have occurred for purposes of any provision of this Agreement providing for
the payment of any amounts or benefits subject to Section 409A upon or following
a termination of employment unless such termination is also a “separation from
service” within the meaning of Section 409A.

2.2 Cause; Death; Disability. If Executive’s employment is terminated by reason
of Death, Disability or by the Executive without Good Reason during the
Change-in-Control Period, this Agreement shall terminate without further
obligation to Executive or his legal representatives other than the obligation
to pay to Executive his annual base salary through the date of termination and
to provide Executive any other benefits which have accrued prior to the date of
termination.

2.3 Cause. If Executive’s employment shall be terminated for Cause during the
Change-in-Control Period, this Agreement shall terminate without further
obligations to Executive.

Section 3. Definitions.

3.1 Cause. For purposes of this Agreement, Cause shall mean termination due to
Executive’s personal dishonesty, incompetence, willful misconduct, breach of
fiduciary duty involving personal profit, intentional failure to perform stated
duties or to follow one or more specific written directives of the Board,
reasonable in nature and scope, willful violation of any law, rule or regulation
(other than traffic violations or similar offenses) or final cease-and-desist
order, or material breach of any provision of this Agreement (which is not cured
within thirty (30) days after its occurrence and notice to Executive). Any
determination of “Cause” as defined by this Section 3.1 shall be determined by a
majority vote of the Board of Directors of the Bank.

3.2 Disability. “Disability” shall have the meaning as such term has under the
Bank’s Long-Term Disability Plan.

 

-3-



--------------------------------------------------------------------------------

3.3 Good Reason. For purposes of this Agreement, “Good Reason” shall mean the
occurrence of any of the following events which have not been consented to in
advance by Executive in writing:

(A) if Executive would be required by the Bank to move his personal residence
more than twenty-five miles from Executive’s personal residence as of the date
immediately prior to the Effective Date; or if Executive would be required to
perform his principal executive functions more than sixty-five (65) miles from
Executive’s personal residence as of the Effective Date;

(B) if the Bank should fail to maintain Executive’s base salary, including the
annual retainer and monthly meeting attendance fees paid to all members of the
Board of Directors of the Bank and Company, or fail to maintain employee
benefits plans or arrangements generally comparable to those in place as of the
date immediately prior to the Change in Control, except to the extent that such
reduction in employee benefit plans is part of an overall adjustment in benefits
for all employees of the Bank; or

(C) a material and adverse change in Executive’s titles or offices (including,
if applicable, membership on a board of directors); or

(D) a material diminution in the Executive’s duties and responsibilities or an
adverse change in the organization chart or in the seniority of the individual
(or Board, where applicable) to whom the Executive shall report.

The preceding events shall only provide the basis for “Good Reason” if Executive
provides notice of such events within one hundred twenty (120) days of their
occurrence in the manner required by Section 5.1 of this Agreement and, within
thirty (30) days after receiving notice, the Bank fails to remedy the condition.

Section 4. Excise and Other Tax Ramifications.

4.1 Reduction in Excess Parachute Payments Tax Ramifications. In the event it
shall be determined that any payment made hereunder or pursuant to any other
plan following a Change in Control (whether paid or payable pursuant to the
terms of this Agreement) would be subject to the excise tax imposed in
Section 4999 of the Internal Revenue Code of 1986 (the “Code”), then payments
pursuant to this Agreement or payments under any other agreement or plan that
are treated as being contingent upon a change in control under Section 280G of
the Code shall be reduced to the maximum amount that may be paid to Executive or
for his benefit without any such payment constituting a “parachute payment,” as
defined by Section 280G of the Code. The determination of the maximum amount
payable to Executive or for his benefit shall be made by an accounting firm
mutually acceptable to Executive and the Bank, and unless Executive directs
otherwise, payments that are considered to be partially contingent upon a change
in control shall be the last payments to be reduced.

4.2 Section 162(m). Should payments be precluded from deduction by the Company
under Section 162(m) of the Code, the Company may defer until the first day, in
no event later than March 15, of the tax year following the year in which
determination is made that payments will be non-deductible under 162(m) (the
“Determination Year”) only those amounts necessary to maintain the tax
deductibility of compensation paid to Executive in the Determination Year.

 

-4-



--------------------------------------------------------------------------------

Section 5. Administration of the Agreement.

5.1 Notice of Termination. Any termination by the Company or by Executive shall
be communicated by a written notice to the other party hereto and shall mean a
notice which shall indicate the specific termination provision in this Agreement
relied upon by the party, shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision indicated and the date of termination.

5.2 Date of Termination. The date of termination shall mean:

(A) if Executive’s employment is terminated by the Company or the Bank other
than for Death or Disability, the date of termination shall be the date on which
the Company or the Bank notifies Executive of the termination;

(B) if Executive’s employment is terminated by reason of Death or Disability,
the date of termination shall be the date of Executive’s Death or Disability;
and

(C) if Executive terminates employment voluntarily or for Good Reason, the date
of termination shall be the date on which the Executive gives notice of such
termination to the Bank.

Section 6. Arbitration.

(A) In the event of dispute under this Agreement, the parties agree pursuant to
MCLA 600.5001; MSA 27A.5001, et seq., to binding arbitration in accordance with
the rules of the American Arbitration Association (“AAA”) in effect at the time
a demand for arbitration of the dispute is made, with the place of arbitration
being Coldwater, Michigan. The prevailing party in any such arbitration shall be
entitled to recover from the other party all expenses for attorneys, fees and
costs incurred by the prevailing party in conjunction with the arbitration
proceedings. The decision and award of the arbitrator made under the AAA rules
shall be exclusive, final and binding on all parties, their heirs,
representatives, affiliates, successors and assigns. It is further agreed that
any arbitration award may be certified to the Branch County Circuit Court which
shall render a judgment upon the award made pursuant to said arbitration;

(B) Limited civil discovery shall be permitted for the production of documents
and the taking of depositions, provided, however, that no party is permitted to
take the deposition of more than three witnesses except by agreement of the
other party or upon order of the arbitrator pursuant to the motion of a party.
Subject to the foregoing limitations, discovery shall be conducted in accordance
with the Michigan Court Rules with any enforcement issues resolved by the
arbitrator;

 

-5-



--------------------------------------------------------------------------------

(C) The arbitration and all proceedings, discovery and any award of the
arbitrator, are confidential. Neither the parties nor the arbitrator shall
disclose any information gained during the course of the arbitration or any
person or entity who is not a party to the arbitration unless permitted by law.
Attendance at the arbitration shall be limited to the parties, counsel and those
called as witnesses; and

(D) Executive and the Bank acknowledge that each has had the opportunity to
consult with counsel of choice before signing this agreement, and Executive and
the Bank each hereby knowingly and voluntarily, without coercion, WAIVES ALL
RIGHTS TO TRIAL BY JURY or all disputes between them and instead agrees to
binding arbitration.

Section 7. Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon any corporate or other successor of the Bank which shall
acquire, directly or indirectly, by merger, consolidation, purchase or
otherwise, all or substantially all of the assets of the Bank. Since the
Executive’s services are the unique and personal skills of Executive, Executive
shall be precluded from assigning or delegating his rights or duties hereunder
without first obtaining the written consent of the Bank.

Section 8. Amendments. No amendments or additions to this Agreement shall be
binding upon the parties hereto unless made in writing and signed by both
parties, except as herein otherwise specifically provided.

Section 9. Applicable Law. This Agreement shall be governed by all respects
whether as to validity, construction, capacity, performance or otherwise, by the
laws of the State of Michigan, except to the extent that Federal law shall be
deemed to apply.

Section 10. Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.

Section 11. Notice. For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, provided that all
notices to the Bank be addressed to:

Corporate Secretary

Monarch Community Bank

375 North Willowbrook Road

Coldwater, MI 49036

and if to Executive:

Richard J. DeVries

3860 Birnwick

Adrian, MI 49221

 

-6-



--------------------------------------------------------------------------------

Section 12. No Mitigation. Executive shall not be required to mitigate the
amount of any payment provided in this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment or benefit provided for in this
Agreement be reduced by any compensation earned by Executive or benefits
(including retirement benefits) provided to Executive as the result of
employment by another employer after the Change in Control.

Section 13. Termination of Agreement. The Agreement shall continue until, and
terminate, one (1) year from the date hereof; provided, however, that the
Agreement shall be renewed automatically for subsequent one (1) year periods
unless the Board of Directors of the Bank, by resolution duly adopted at least
three (3) months prior to the end of the first one (1) year period or of any
subsequent one (1) year period, indicates that the Agreement shall not be
renewed. Further, if a Change in Control occurs during the term of the
Agreement, the Agreement shall continue until the Bank shall have fully
performed all of its obligations hereunder.

Section 14. Entire Agreement. This Agreement sets forth the entire agreement of
the parties with respect to the subject matter herein described and shall
supersede any prior Agreements between the parties on such matters.

Section 15. Compliance with Section 409A. Notwithstanding any provision of this
Agreement to the contrary, if the executive is considered a Specified Employee
as of his employment termination as determined pursuant to Section 409A of the
Internal Revenue Code (Section 409A”), payments of any amount under this
Agreement that are considered deferred compensation under Section 409A and that
are to be made upon termination of employment may not, to the extent required by
Section 409A, commence to Executive until the six month anniversary of the date
that Executive’s employment with the Bank terminates and the first payment to
Executive shall be a lump sum payment of the amount that would have otherwise
been payable to Executive had a delay in payment not been required pursuant to
Section 409A. The remainder of the payments, if any, to Executive will be made
in accordance with the Bank’s or its successor’s regular payroll practices then
in effect. The parties intend, however, that the amounts payable pursuant to
Section 2.1(A) and 2.1(C) of this Agreement shall be exempt from Section 409A as
either a separation pay arrangement under Treas. Reg. 1.409A-1(b)(9) or a short
term deferral of compensation under 1.409A-1(b)(4). If under this Agreement, an
amount is paid in two or more installments, for purposes of Section 409A, each
installment shall be treated as a separate payment.

 

MONARCH COMMUNITY BANK By:  

/s/ Stephen M. Ross

  Stephen M. Ross Its:   Chairman of the Board of Directors EXECUTIVE  

/s/ Richard J. DeVries

  Richard J. DeVries

 

-7-